Detailed Action
The present application, filed on 11/12/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 11/12/2021. 
Claims 1-23 are pending and have been considered below.

Priority
The application claims benefit to provisional application 63/114,804, filed on 11/17/2020. The priority is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the powertrain assembly, and engine must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 13 is objected to because of the following informalities: “adjacent the third receiver anchor point. operable to removably couple” should read, “adjacent the third receiver anchor point, and operable to removably couple”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 15-16, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2004/0160051).
Regarding claim 1, Cheng discloses {Figures 1-5} a restraint system {10} for a utility vehicle {“vehicle” [0002]} comprising: a first restraint {14} including a first retractor {34} coupled to the utility vehicle at a first retractor anchor point {34}, a first webbing {22} extendable from and retractable into the first retractor {34} and having a first end coupled to the utility vehicle at a first end anchor point {36} and a second end coupled to the first retractor {34}, a first latch {18} moveably engaged with the first webbing {22} between the first and second end, and a first latch receiver {26} configured to receive the first latch {18} and retain a portion of the first webbing {22} to the utility vehicle at a first receiver anchor point {26}; and a second restraint {16} including a second retractor {44} coupled to the utility vehicle at a second retractor anchor point {32}, a second webbing {24} extendable from and retractable into the second retractor {44} and having a first end coupled to the second retractor {44} and a second end, a second latch {20} coupled to the second webbing {24} at the second end of the second webbing, and a second latch receiver {28} positioned at a second receiver anchor point {28} and configured to receive the second latch {20} and retain the second end of the second webbing {24} adjacent the second receiver anchor point {28}.
Regarding claim 2, Cheng discloses {Figures 1-5} the first {34} and second {44} retractors are operable to be selectively locked [0018] to limit extension of the first {22} and second {24} webbing from the corresponding first and second retractors {34, 44}.  
Regarding claim 3, Cheng discloses {Figures 1-5} the first and second retractors {34, 44} are operable to be selectively locked in response to an electronic signal {“a pair of sensors is coupled to the blocking member which actuate the blocking mechanism [of the first and second retractors] either at a predetermined vehicle deceleration level” [0018]}.  
Regarding claim 4, Cheng discloses {Figures 1-5} a sensor array {“pair of sensors” [0018]} operable to provide the electronic signal to at least one of the first retractor {34} and the second retractor {44} based on at least one of utility vehicle conditions and user input {“predetermined vehicle deceleration level or upon the extraction of the webbing at a certain rate” [0018]}.  
Regarding claim 5, Cheng discloses {Figures 1-5} the sensor array {“pair of sensors” [0018]} is operable to sense at least one of brake pressure, vehicle speed {“deceleration or upon the extraction of the webbing at a certain rate” [0018]}, pedal position, engine speed, fault conditions, pitch angle, roll angle, gear position, steering angle, steering velocity, fuel level, and key switch position.  
Regarding claim 6, Cheng discloses {Figures 1-5} the first and second retractors {34, 44} are operable to pretension the first and second webbings {22, 24} respectively in response to an electronic signal [0018].
Regarding claim 7, Cheng discloses {Figures 1-5} the first and second retractors {34, 44} are operable to be selectively locked after pre-tensioning the first and second webbings {22, 24}, respectively [0018].  
Regarding claim 8, Cheng discloses {Figures 1-5} a sensor array {“pair of sensors” [0018]} operable to provide the electronic signal to at least one of the first retractor {34} and the second retractor {44} based on at least one of utility vehicle conditions and user input [0018].  
Regarding claim 9, Cheng discloses {Figures 1-5} the sensor array {“pair of sensors” [0018]} is operable to sense at least one of brake pressure, vehicle speed {“deceleration or upon the extraction of the webbing at a certain rate” [0018]}, pedal position, engine speed, fault conditions, pitch angle, roll angle, gear position, steering angle, steering velocity, fuel level, and key switch position.
Regarding claim 15, Cheng discloses {Figures 1-5} a restraint system {10} for securing a user in a utility vehicle {“vehicle” [0002]} comprising: a first restraint {14} including a first webbing {22}, the first restraint having an engaged configuration and a disengaged configuration, the first webbing {22} being positioned across a first shoulder, a torso, and a lap of the user {Figure 4} in the engaged configuration; and a second restraint {16} including a second webbing {24}, the second restraint {16} having an engaged configuration and a disengaged configuration, the second webbing {24} being positioned across a second shoulder and the torso of the user in the engaged configuration {Figure 1}.  
Regarding claim 16, Cheng discloses {Figures 1-5} the first restraint {14} and the second restraint {16} are operable to be independently maintained in the engaged configuration and the disengaged configuration, respectively.  
Regarding claim 22, Cheng discloses {Figures 1-5} a restraint system {10} for a utility vehicle {“vehicle” [0002]} comprising: a first restraint {14} including a first retractor {34} coupled to the utility vehicle at a first retractor anchor point {34}, a first webbing {22} extendable from and retractable into the first retractor {34}, a first latch {18} coupled to the first webbing {22}, and a first latch receiver {26} configured to receive the first latch {18} and retain a portion of the first webbing {22} to the utility vehicle at a first receiver anchor point {26}; and a second restraint {16} including a second retractor {44} coupled to the utility vehicle at a second retractor anchor point {32}, a second webbing {24} extendable from and retractable into the second retractor {44} and having a first end coupled to the second retractor {44} and a second end, a second latch {20} coupled to the second webbing {24} at the second end of the second webbing, and a second latch receiver {28} positioned at a second receiver anchor point {28} and configured to receive the second latch and retain the second end of the second webbing {24} adjacent the second receiver anchor point {28}.
Regarding claim 23, Cheng discloses {Figures 1-5} the first and second retractors {34, 44} are operable to pretension {“retractors additionally can have pre-tensioning structures” [0018]} the first and second webbings {22, 24} respectively in response to an electronic signal {“a pair of sensors…actuate [the retractors] at a predetermined vehicle deceleration level [0018]}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Meijburg (GB 2,595,014).
Regarding claim 10, Cheng discloses all the aspects of claim 6. Cheng further discloses {Figures 1-5} a sensor array {“pair of sensors” [0018]} operable to provide the electronic signal to at least one of the first retractor {34} and the second retractor {44} based on at least one of utility vehicle conditions [0018]. 
However, Cheng does not explicitly disclose the first and second webbings are pretensioned as a driver warning.
Meijburg teaches [0155] “the first collision warning is used to prepare the cabin of the AV 100 for a possible collision, such as by pre-tensioning seat-belts”.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the restraint system disclosed by Cheng to include a driver warning, via the pre-tensioning of the seat belts, based off at least the one or more vehicle conditions already monitored by Cheng, in order to “prepare the cabin…for a possible collision” [0155].
Regarding claim 11, Cheng discloses {Figures 1-5} the sensor array {“pair of sensors” [0018]} is operable to sense at least one of brake temperature, belt temperature, engine temperature, low fuel, engine speed, vehicle speed {“deceleration or upon the extraction of the webbing at a certain rate” [0018]}, passenger restraint system engagement, and misfiring of engine.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Rouhana (US 2014/0138942).
Regarding claim 12, Cheng discloses {Figures 1-5} the first end anchor point {36} at which the first restraint {14} couples to the utility vehicle is substantially the same {32} as the first end {44} at which the second restraint {16} couples to the utility vehicle.
However, Cheng does not explicitly disclose the first end anchor point at which the first restraint couples to the utility vehicle is substantially the same as the second receiver anchor point at which the second restraint couples to the utility vehicle.
Rouhana teaches {Figures 2-6} the first end anchor point {24+26} at which the first restraint {18} couples to the utility vehicle is substantially the same as the second receiver anchor point {26+28} at which the second restraint {16} couples to the utility vehicle.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have reversed the retractor end and latch end of the second restraint disclosed by Cheng, so that the first end anchor point and second end anchor point are located at substantially the same point, in order to allow the occupant to choose between a 3 point or 4 point seat belt configuration [0053].
Claims 13-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Kvarnstrand (EP 1,591,327).
Regarding claim 13, Cheng discloses all the aspects of claim 1. However, Cheng does not explicitly disclose a third restraint including a third retractor coupled to the utility vehicle at a third retractor anchor point, a third webbing extendable from and retractable into the third retractor and having a first end coupled to the third retractor and a second end, a third latch coupled to the third webbing at the second end, and a third latch receiver positioned at a third receiver anchor point and configured to receive the third latch and retain the second end of the third webbing adjacent the third receiver anchor point, and operable to removably couple with the third latch and operable to couple with the utility vehicle at a seventh position, the third webbing.  
Kvarnstrand teaches {Figures 2-4} a third restraint {9} including a third retractor {12} coupled to the utility vehicle at a third retractor anchor point {12}, a third webbing {9} extendable from and retractable into the third retractor {12} and having a first end {9a} coupled to the third retractor {12} and a second end {9b, 29}, a third latch {29} coupled to the third webbing {9} at the second end, and a third latch receiver {30} positioned at a third receiver anchor point {17, 21, 30} and configured to receive the third latch {29} and retain the second end {9b} of the third webbing {9} adjacent the third receiver anchor point {17, 21, 30}, and operable to removably couple with the third latch {29}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an additional third restraint over the occupant’s legs, comprising all the elements of the first two restraints, such that the restraint system operably couples with the utility vehicle at a sixth and seventh position, in order to properly secure an occupant’s legs in “a simple and user-friendly operation” [0031-0032].
Regarding claim 14, Cheng discloses {Figures 1-5} the first restraint {14} is operable to extend across a user's shoulder, torso, and lap, wherein the second restraint {16} is operable to extend across the user's torso and opposite shoulder. 
However, Cheng does not explicitly a third restraint is operable to extend across the user's legs.  
Kvarnstrand teaches {Figures 2-4} a third restraint {9} is operable to extend across the user's legs {7}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an additional third restraint over the occupant’s legs, comprising all the elements of the first two restraints, in order to properly secure an occupant’s legs in “a simple and user-friendly operation” [0031-0032].
Regarding claim 17, Cheng discloses all the aspects of claim 16. However, Cheng does not explicitly disclose a third restraint including a third webbing, the third restraint having an engaged configuration and a disengaged configuration, the third webbing being positioned across legs of the user in the engaged configuration.  
Kvarnstrand teaches {Figures 2-4} a third restraint {9} including a third webbing {9}, the third restraint having an engaged configuration and a disengaged configuration, the third webbing {9} being positioned across legs {7} of the user in the engaged configuration.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include an additional third restraint over the occupant’s legs, comprising all the elements of the first two restraints, in order to properly secure an occupant’s legs in “a simple and user-friendly operation” [0031-0032].
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Muto (US 2016/0257283).
Regarding claim 18, Cheng discloses {Figures 1-5} a utility vehicle {“vehicle” [0002]} comprising: an operator area {10} supported by the frame {40} and having at least an operator seat {12} including a seat bottom and a seat back configured to support an operator; a first restraint {14} including a first webbing {22}, the first restraint having an engaged configuration and a disengaged configuration, the first webbing {22} being positioned across a first shoulder and a torso of the operator in the engaged configuration; and a second restraint {14} including a second webbing {24}, the second restraint having an engaged configuration and a disengaged configuration, the second webbing {24} being positioned across a second shoulder and the torso of the operator in the engaged configuration {Figure 1}.
However, Cheng does not explicitly disclose a plurality of ground-engaging members; a frame supported by the plurality of ground-engaging members; a powertrain assembly including an engine supported by the frame.
Muto teaches {Figures 1-6} a plurality of ground-engaging members {14, 16}; a frame {12, “frame” [0027]} supported by the plurality of ground-engaging members {14, 16}; a powertrain assembly {“powertrain” [0027]} including an engine {“engine” [0082]} supported by the frame.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the vehicle disclosed by Cheng would include a plurality of wheels, a powertrain assembly, and an engine supported by the frame in order to provide “a multipurpose utility vehicle” or a “side-by-side all-terrain vehicle” [0025].
Regarding claim 19, Cheng discloses {Figures 1-5} the first restraint {14} further includes a first retractor {34}, the first webbing {22} coupled to the first retractor {34}, and wherein the second restraint {16} further includes a second retractor {44}, the second webbing {24} coupled to the second retractor {44}.  
Regarding claim 20, Cheng discloses {Figures 1-5} a sensor array {“pair of sensors” [0018]} operable to sense least one of utility vehicle conditions and user input [0018] and provide an electronic signal to the first and second retractors {34, 44} when a predetermined utility vehicle condition or user input is sensed, the first and second retractors operable to lock upon receipt of the electronic signal {“a pair of sensors is coupled to the blocking member which actuate the blocking mechanism [of the first and second retractors] either at a predetermined vehicle deceleration level” [0018]}. 
Regarding claim 21, Cheng discloses {Figures 1-5} the first and second retractors {34, 44} are operable to pretension the first and second webbings {22, 24} upon receipt of the electronic signal [0018, 0023].  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimose (US 5,076,608) teaches a seatbelt system. Brown (US 6,142,524) teaches a seatbelt pretensioner apparatus. Minami (US 8,864,174) teaches an ATV seat belt assembly with buckles on both sides of the seat. Ohno (US 9,669,796) teaches a four-point seatbelt device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614